Exhibit 10.2
GUARANTY
This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
the 22nd day of October, 2020 by Bunge Limited, a company incorporated under the
laws of Bermuda (together with any successors or assigns permitted hereunder,
"BL" or "Guarantor") to Coöperatieve Rabobank U.A., New York Branch
(“Rabobank”), in its capacity as the administrative agent (together with its
successors and assigns, the “Administrative Agent”) under the Revolving Credit
Agreement, dated as of October 22, 2020 (as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”), among Bunge Limited Finance Corp., a Delaware corporation (“BLFC”),
the Administrative Agent and the financial institutions from time to time party
thereto (each, a “Lender” and collectively, the “Lenders”), for the benefit of
the Lenders.
WITNESSETH:
WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans denominated in Dollars (the "Loans") to BLFC from time to time;
and
WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
Section 1.Definitions.
(i)For all purposes of this Guaranty, except as otherwise expressly provided in
Annex A hereto or unless the context otherwise requires, capitalized terms used
herein shall have the meanings assigned to such terms in the Credit Agreement.
(ii)Notwithstanding any other provision contained herein or in the other Loan
Documents, all terms of an accounting or financial nature used herein and in the
other Loan Documents shall be construed, and all computations of amounts and
ratios referred to herein and in the other Loan Documents shall be made, and
prepared:
(1)in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 below (and all defined terms used in the definition of any
accounting term used in Section 8.2 below) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 7(a) below. In the event of any change after the



--------------------------------------------------------------------------------



date hereof in GAAP, and if such change would affect the computation of any of
the financial covenants set forth in Section 8.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Guaranty
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Guarantor’s financial statements at that time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and
(2)without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of BLFC, the
Guarantor or any of their Subsidiaries at "fair value", as defined therein.
Notwithstanding any other provision contained herein, all obligations of the
Guarantor, BLFC and any of their respective Subsidiaries that are or would be
characterized as an operating lease as determined in accordance with GAAP as in
effect on December 14, 2018 (whether or not such operating lease was in effect
on such date) shall continue to be accounted for as an operating lease (and not
as a capital lease) for purposes of the Loan Documents regardless of any change
in GAAP following December 14, 2018 (or any change in the implementation in GAAP
for future periods that are contemplated as of December 14, 2018) that would
otherwise require such obligation to be recharacterized as a capital lease and
the Guarantor, BLFC and their respective Subsidiaries shall continue to provide
financial reporting which differentiates between operating leases and capital
lease in accordance with GAAP as in effect on December 14, 2018.
Section 2.Guaranty. Subject to the terms and conditions of this Guaranty, the
Guarantor hereby unconditionally and irrevocably guarantees (collectively, the
"Guaranty Obligations") the prompt and punctual payment of all Obligations due
and owing (whether at the stated maturity, by acceleration or otherwise) under
the Credit Agreement and the other Loan Documents whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred. This Guaranty is a guaranty of payment and not of collection. All
payments by the Guarantor under this Guaranty shall be made in Dollars (if made
with respect to any other amount) and (i) with respect to Loans, shall be made
to the Administrative Agent for disbursement pro rata (determined at the time
such payment is sought) to the Lenders in accordance with their respective
Aggregate Exposure Percentage, (ii) with respect to fees, expenses and
indemnifications owed to the Lenders, shall be made to the Administrative Agent
for disbursement pro rata (determined at the time such payment is sought) to the
Lenders in accordance with their respective Aggregate Exposure Percentages
(except as otherwise provided in the Credit Agreement with respect to Defaulting
Lenders) and (iii) with respect to fees, expenses and indemnifications owed to
the Administrative Agent in its capacity as such, shall be made to the
Administrative Agent. This Guaranty shall remain in full force and effect until
the Guaranty Obligations are paid in full and the Commitments are terminated,
notwithstanding that
    2    
        

--------------------------------------------------------------------------------



from time to time prior thereto BLFC may be free from any payment obligations
under the Loan Documents.
Section 3.Guaranty Absolute. The Guarantor guarantees that the Guaranty
Obligations will be paid, regardless of any applicable law, regulation or order
now or hereinafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any Lender with respect thereto. The
liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
(i)Any lack of validity or enforceability of or defect or deficiency in the
Credit Agreement, any Transaction Document or any Loan Document or any other
agreement or instrument executed in connection with or pursuant thereto;
(ii)Any change in the time, manner, terms or place of payment of, or in any
other term of, all or any of the Guaranty Obligations, or any other amendment or
waiver of or any consent to departure from the Credit Agreement, any Transaction
Document or any Loan Document or any other agreement or instrument relating
thereto or executed in connection therewith or pursuant thereto;
(iii)Any sale, exchange or non-perfection of any property standing as security
for the liabilities hereby guaranteed or any liabilities incurred directly or
indirectly hereunder or any setoff against any of said liabilities, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;
(iv)The failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any right or remedy against BLFC or any other Person
hereunder or under the Credit Agreement or any Transaction Document or any Loan
Document;
(v)Any failure by BLFC in the performance of any obligation with respect to the
Credit Agreement or any other Loan Document;
(vi)Any change in the corporate existence, structure or ownership of BLFC, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
BLFC or its assets or resulting release or discharge of any of the Guaranty
Obligations;
(vii)Any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Guarantor, BLFC or any other Person (including any
other guarantor) that is a party to any document or instrument executed in
respect of the Guaranty Obligations;
(viii)Any limitation of BLFC's obligations pursuant to subsection 8.16(b) of the
Credit Agreement; or
    3    
        

--------------------------------------------------------------------------------



(ix)Any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any Guaranty Obligations or the Administrative
Agent's or the Lenders' rights with respect thereto, including, without
limitation: (A) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of a currency
other than Dollars for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice; or (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (C) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives BLFC of any assets or their use or of the ability to operate
its business or a material part thereof; or (D) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (A), (B) or (C) above (in each of the cases contemplated in clauses
(A) through (D) above, to the extent occurring or existing on or at any time
after the date of this Guaranty).
The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the full and final
payment of all of the Guaranty Obligations), the allocation by the
Administrative Agent or the Lenders of any repayment, any compromise or
discharge of the Guaranty Obligations, any application, release or substitution
of collateral or other security therefor, the release of any guarantor, surety
or other Person obligated in connection with any document or instrument executed
in respect of the Guaranty Obligations, or any further advances to BLFC.
Section 4.Waiver. The Guarantor hereby waives (a) promptness, diligence, notice
of acceptance, presentment, demand, protest, notice of protest and dishonor,
notice of default, notice of intent to accelerate, notice of acceleration and
any other notice with respect to any of the Guaranty Obligations and this
Guaranty, (b) any requirement that the Administrative Agent or the Lenders
protect, secure, perfect or insure any security interest or Lien on any property
subject thereto or exhaust any right or take any action against BLFC or any
other Person or entity or any collateral or that BLFC or any other Person or
entity be joined in any action hereunder, (c) the defense of the statute of
limitations in any action under this Guaranty or for the collection or
performance of the Guaranty Obligations, (d) any defense arising by reason of
any lack of corporate authority, (e) any defense based upon any guaranteed
party's errors or omissions in the administration of the Guaranty Obligations
except to the extent that any error or omission is caused by such guaranteed
party's bad faith, gross negligence or willful misconduct, (f) any rights to
set-offs and counterclaims and (g) any defense based upon an election of
remedies which destroys or impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against BLFC or any other obligor of the
Guaranty Obligations for
    4    
        

--------------------------------------------------------------------------------



reimbursement. All dealings between BLFC or the Guarantor, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Should the Administrative Agent seek to enforce the obligations of the
Guarantor hereunder by action in any court, the Guarantor waives any necessity,
substantive or procedural, that a judgment previously be rendered against BLFC
or any other Person, or that any action be brought against BLFC or any other
Person, or that BLFC or any other Person should be joined in such cause. Such
waiver shall be without prejudice to the Administrative Agent at its option to
proceed against BLFC or any other Person, whether by separate action or by
joinder. The Guarantor further expressly waives each and every right to which it
may be entitled by virtue of the suretyship law of the State of New York or any
other applicable jurisdiction.
Section 5.Several Obligations; Continuing Guaranty. The obligations of the
Guarantor hereunder are separate and apart from BLFC or any other Person (other
than the Guarantor), and are primary obligations concerning which the Guarantor
is the principal obligor. The Guarantor agrees that this Guaranty shall not be
discharged except by payment in full of the Guaranty Obligations, termination of
the Commitments and complete performance of the obligations of the Guarantor
hereunder. The obligations of the Guarantor hereunder shall not be affected in
any way by the release or discharge of BLFC from the performance of any of the
Guaranty Obligations, whether occurring by reason of law or any other cause,
whether similar or dissimilar to the foregoing.
Section 6.Subrogation Rights. If any amount shall be paid to the Guarantor on
account of subrogation rights at any time when all the Guaranty Obligations
shall not have been paid in full, such amount shall be held in trust for the
benefit of the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be applied to the Guaranty Obligations as specified in
the Loan Documents. If (a) the Guarantor makes a payment to the Administrative
Agent of all or any part of the Guaranty Obligations and (b) all the Guaranty
Obligations have been paid in full and the Commitments have terminated, the
Administrative Agent will, at the Guarantor's request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor. The Guarantor hereby agrees that
it shall have no rights of subrogation with respect to amounts due to the
Administrative Agent or the Lenders until such time as all obligations of BLFC
to the Lenders and the Administrative Agent have been paid in full, the
Commitments have been terminated and the Credit Agreement has been terminated.
Section 7.Representations and Warranties. The Guarantor hereby represents and
warrants as follows:
(i)Financial Condition.
    5    
        

--------------------------------------------------------------------------------



(1)The consolidated balance sheet of the Guarantor and its consolidated
Subsidiaries as at December 31, 2019 and the related consolidated statements of
income for the fiscal year ended on such date, reported on by the Guarantor's
independent public accountants, copies of which have heretofore been furnished
to the Administrative Agent, are complete and correct, in all material respects,
and present fairly the financial condition of the Guarantor and its consolidated
Subsidiaries as at such date, and the results of operations for the fiscal year
then ended. Such financial statements, including any related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).
(2)Except as disclosed in Schedule V attached hereto, neither the Guarantor nor
its consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material guarantee obligation, contingent liability (as
defined in accordance with GAAP), or any long-term lease or unusual forward or
long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is not reflected in the
foregoing statements or in the notes thereto, except for guarantees, indemnities
or similar obligations of the Guarantor or a consolidated Subsidiary supporting
obligations of one Subsidiary to another Subsidiary.
(3)During the period from December 31, 2019 to and including the date hereof,
except as disclosed in Schedule V attached hereto, neither the Guarantor nor its
consolidated Subsidiaries has sold, transferred or otherwise disposed of any
material part of its business or property, nor has it purchased or otherwise
acquired any business or property (including any capital stock of any other
Person) material in relation to the consolidated financial condition of the
Guarantor and its consolidated Subsidiaries at December 31, 2019.
(ii)No Change. Since December 31, 2019, except as disclosed in Schedule I
hereof, there has been no development or event which has had or could, in the
Guarantor's good faith reasonable judgment, reasonably be expected to have a
Material Adverse Effect.
(iii)Corporate Existence; Compliance with Law. The Guarantor and each of its
Subsidiaries (i) is duly organized and validly existing under the laws of the
jurisdiction of its incorporation, (ii) has the corporate power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(iii) is duly qualified under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so duly qualified
    6    
        

--------------------------------------------------------------------------------



could not reasonably be expected to have a Material Adverse Effect and (iv) is
in compliance with all Requirements of Law and Contractual Obligations, except
any non-compliance which could not reasonably be expected to have a Material
Adverse Effect.
(iv)Corporate Power; Authorization; Enforceable Obligations. The Guarantor and
each of its Subsidiaries has the corporate power and authority, and the legal
right, to make, deliver and perform this Guaranty and each of the other Loan
Documents and Transaction Documents to which such Person is a party and to
borrow thereunder and has taken all necessary corporate action to authorize (i)
the borrowings on the terms and conditions of the Loan Documents and Transaction
Documents to which such Person is a party, (ii) the execution, delivery and
performance of this Guaranty and each of the other Loan Documents and
Transaction Documents to which such Person is a party and (iii) the remittance
of payments in the applicable currency of all amounts payable hereunder and
thereunder. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings under the Loan Documents or Transaction
Documents, the remittance of payments in the applicable currency in accordance
with the terms hereof and thereof or with the execution, delivery, performance,
validity or enforceability of this Guaranty and each of the other Loan Documents
and Transaction Documents. This Guaranty and each of the other Loan Documents
and Transaction Documents to which the Guarantor and/or any of its Subsidiaries
are a party have been duly executed and delivered on behalf of the Guarantor and
each of such Subsidiaries. Each of this Guaranty and each of the other Loan
Documents and Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party constitutes a legal, valid and binding obligation of
the Guarantor and each of such Subsidiaries enforceable against the Guarantor
and each of such Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).
(v)No Legal Bar. The execution, delivery and performance by the Guarantor of
this Guaranty, and by it and each of its Subsidiaries of the other Loan
Documents and Transaction Documents to which each such entity is a party, the
borrowings thereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation to which the Guarantor or any of
its Subsidiaries are a party or by which it or they are bound and will not
result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.
(vi)No Material Litigation. Except as disclosed in Schedule VI attached hereto,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by
    7    
        

--------------------------------------------------------------------------------



or against the Guarantor or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to this Guaranty or the other
Loan Documents or Transaction Documents or any of the transactions contemplated
hereby or thereby or (b) which could reasonably be expected to have a Material
Adverse Effect.
(vii)Ownership of Property; Liens. The Guarantor and each of its Subsidiaries
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property except for defects in
title which would not have a Material Adverse Effect, and none of the property
is subject to any Lien that secures Secured Indebtedness, other than a Lien that
secures Permitted Secured Indebtedness or any other Secured Indebtedness
permitted under Section 8.2(a)(iii) of this Guaranty.
(viii)Environmental Matters. The Guarantor and its Subsidiaries have obtained
all permits, licenses and other authorizations that are necessary to operate
their respective business and required under all applicable Environmental Laws,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule II attached hereto, (i)
Hazardous Materials have not at any time been generated, used, treated or stored
on, released or disposed of on, or transported to or from, any property owned,
leased, used, operated or occupied by the Guarantor or any of its Subsidiaries
or, to the best of the Guarantor's knowledge, any property adjoining or in the
vicinity of any such property except in compliance with all applicable
Environmental Laws other than where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (ii) there are no past, pending
or threatened (in writing) Environmental Claims against the Guarantor or any of
its Subsidiaries or any property owned, leased, used, operated or occupied by
the Guarantor or any of its Subsidiaries that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect. The operations
of the Guarantor and its Subsidiaries are in compliance in all material respects
with all terms and conditions of the required permits, licenses, certificates,
registrations and authorizations, and are also in compliance in all material
respects with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
the Environmental Laws, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
(ix)No Default. Except with respect to the Indebtedness set forth on Schedule
III attached hereto, neither the Guarantor nor any of its Subsidiaries is in
default under or with respect to any agreement, instrument or undertaking to
which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect. No Series 2002-1 Early
Amortization Event, Potential Series 2002-1 Early Amortization Event, Event of
Default or Default has occurred and is continuing.
    8    
        

--------------------------------------------------------------------------------



(x)Taxes. Under the laws of Bermuda, the execution, delivery and performance by
the Guarantor of this Guaranty and by it and each of its Subsidiaries (as the
case may be) of the other Loan Documents and Transaction Documents to which they
are a party and all payments of principal, interest, fees and other amounts
hereunder and thereunder are exempt from all income or withholding taxes, stamp
taxes, charges or contributions of Bermuda or any political subdivision or
taxing authority thereof, irrespective of the fact that the Administrative Agent
or any of the Lenders may have a representative office or subsidiary in Bermuda.
Except as otherwise provided herein or therein, the Guarantor is validly
obligated to make all payments due under this Guaranty free and clear of any
such tax, withholding or charge so that the Administrative Agent and the Lenders
shall receive the amounts due as if no such tax, withholding or charge had been
imposed.
(xi)Pari Passu Status. The obligations of the Guarantor hereunder constitute
direct, general obligations of the Guarantor and rank at least pari passu (in
priority of payment) with all other unsecured, unsubordinated Indebtedness
(other than any such Indebtedness that is preferred by mandatory provisions of
law) of the Guarantor.
(xii)Purpose of Loans. The proceeds of the Loans under the Credit Agreement
shall be used by BLFC solely to either (i) make advances under the Series 2002-1
VFC, (ii) repay Permitted Indebtedness outstanding from time to time or (iii)
pay expenses incurred in connection with the Credit Agreement and any Pari Passu
Indebtedness. Notwithstanding the foregoing, any other use of the proceeds of
the Loans under the Credit Agreement shall not affect the obligations of the
Guarantor hereunder.
(xiii)Information. All information (including, with respect to the Guarantor,
without limitation, the financial statements required to be delivered pursuant
hereto), which has been made available to the Administrative Agent or any Lender
by or on behalf of the Guarantor in connection with the transactions
contemplated hereby and the other Loan Documents and Transaction Documents is
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made. As of the date hereof,
the information included in the Beneficial Ownership Certification of BLFC is
true and correct.
(xiv)Designated Obligors. On the date hereof, BL directly or indirectly owns the
percentage of the voting stock of each Designated Obligor (other than BL) set
forth on Schedule IV attached hereto.
    9    
        

--------------------------------------------------------------------------------



(xv)Restrictions on Designated Obligors. There is no legal or regulatory
restriction on the ability of any Designated Obligor to pay dividends to the
Guarantor out of earnings at such times as such Designated Obligor is not deemed
to be insolvent pursuant to the laws of its jurisdiction of incorporation nor
any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars.
(xvi)Federal Regulations. No part of the proceeds of any advances under the
Investor Certificates will be used for "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.
(xvii)Investment Company Act. The Guarantor is not an "investment company", or a
company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended.
(xviii)Solvency. The Guarantor is, individually and together with its
Subsidiaries, Solvent.
(xix)Consideration. The Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty. The Guarantor has,
independently and without reliance upon the Administrative Agent or any Lender
and based on such documents and information it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.
(xx)Sanctions.
(1)To the best of the knowledge of the Responsible Officers of the Guarantor,
the Guarantor and its Subsidiaries are, to the extent applicable, in compliance
in all material respects with Sanctions and Anti-Corruption Laws.
(2)To the best of the knowledge of the Responsible Officers of the Guarantor,
the Guarantor is not, and no Subsidiary and no director or senior officer of the
Guarantor or any Subsidiary, is any of the following:
(i)a Restricted Party;
(ii)a Person owned 50% or more or controlled by, or acting on behalf of, any
Restricted Party or Restricted Parties; or
(iii)a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.
    10    
        

--------------------------------------------------------------------------------



(3)The Guarantor has implemented and maintains in effect policies and procedures
designed to promote and achieve continued compliance by the Guarantor, its
Subsidiaries and their respective directors, officers and employees with
applicable Anti-Corruption Laws and Sanctions.
The foregoing representations in this Section 7(t) will not apply to any party
hereto to which Council Regulation (EC) 2271/96 (the “Blocking Regulation”)
applies, if and to the extent that such representations are or would be
unenforceable by or in respect of that party pursuant to, or would otherwise
result in a breach and/or violation of, (i) any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (ii) any similar blocking or anti-boycott
law in the United Kingdom.
(xxi)Financial Institution. Neither the Guarantor nor any of its Subsidiaries is
an EEA Financial Institution or a UK Financial Institution.
The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof and the date of
each borrowing by BLFC under the Credit Agreement, on and as of all such dates.
Section 8.Covenants.
a.Affirmative Covenants. The Guarantor hereby agrees that, so long as (i) any
Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:
(i)Financial Statements. The Guarantor shall furnish to the Administrative Agent
(who shall furnish a copy to each Lender):
(1)promptly after each annual meeting of the Guarantor, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of the
Guarantor, a copy of the audited consolidated balance sheet of the Guarantor and
its consolidated Subsidiaries at the end of such year and related audited
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, certified by independent public accountants reasonably acceptable
to the Administrative Agent;
(2)as soon as available, but in any event not later than sixty (60) days after
the end of each of the first three quarters of each fiscal year of the
Guarantor, the unaudited consolidated balance sheet of the Guarantor as at the
end of such quarter and the related unaudited consolidated statement of income
for such quarter and the portion of the fiscal year through the end of such
quarter,
    11    
        

--------------------------------------------------------------------------------



setting forth in each case in comparative form the figures for the previous
year, each in the form reasonably acceptable to the Administrative Agent,
certified by the chief financial officer of the Guarantor; and
(3)such additional financial and other information as the Administrative Agent
(at the request of any Lender or otherwise) may from time to time reasonably
request;
all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.
(ii)Quarterly Compliance Certificates. The Guarantor shall, within sixty (60)
days after the end of each of the first three fiscal quarters of each fiscal
year and one hundred and twenty (120) days after the end of each fiscal year,
furnish to the Administrative Agent its certificate signed by its chief
financial officer, treasurer or controller stating that, to the best of such
officer's knowledge, during such period each of the Guarantor and BLFC has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Guaranty and the other Loan Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).
(iii)Conduct of Business and Maintenance of Existence. The Guarantor shall, and
shall cause each of the Designated Obligors to: (i) except as permitted by
subsection 8.2(b), preserve, renew and keep in full force and effect its
corporate existence; and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except where the failure to maintain the same would not have a
Material Adverse Effect.
(iv)Compliance with Laws and Contractual Obligations; Authorization. The
Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and
    12    
        

--------------------------------------------------------------------------------



regulations to enable it lawfully to enter into and perform its obligations
under this Guaranty or to ensure the legality, validity, enforceability or
admissibility in evidence of this Guaranty and the other Loan Documents and
Transaction Documents.
(v)Maintenance of Property; Insurance. The Guarantor shall, and shall cause each
of its Subsidiaries to, keep all property useful and necessary in its business
in good working order and condition, except where failure to do so would not
have a Material Adverse Effect; and maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor's
type of business.
(vi)Inspection of Property; Books and Records. The Guarantor shall, and shall
cause each of the Designated Obligors to, keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of the Administrative
Agent and each Lender to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any time and as often as may
reasonably be desired, provided that the Administrative Agent and each Lender
has given reasonable prior written notice and the Administrative Agent and each
Lender has executed a confidentiality agreement reasonably satisfactory to the
Guarantor.
(vii)Notices. The Guarantor shall give notice to the Administrative Agent
promptly after becoming aware of the same, of (i) the occurrence of any Series
2002-1 Early Amortization Event, Potential Series 2002-1 Early Amortization
Event, Event of Default or Default, including any steps taken to remedy or
mitigate the effect of such default; (ii) any changes in taxes, duties or other
fees of Bermuda or any political subdivision or taxing authority thereof or any
change in any laws of Bermuda, in each case, that may affect any payment due
under this Guaranty or the other Loan Documents and Transaction Documents; (iii)
any change in the Guarantor's, BLFC's or the Master Trust's public or private
rating by S&P or Moody's; (iv) any development or event which has had, or which
the Guarantor in its good faith judgment believes will have, a Material Adverse
Effect; and (v) any change in the information provided in the Beneficial
Ownership Certification of BLFC provided to the Administrative Agent or any
Lender that would result in a change to the list of beneficial owners identified
in parts (c) or (d) of such certification.
(viii)Pari Passu Obligations. The Guarantor shall ensure that its obligations
hereunder at all times constitute direct, general obligations of the Guarantor
ranking at least pari passu in right of payment with all other unsecured,
unsubordinated Indebtedness (other than Indebtedness that is preferred by
mandatory provisions of law) of the Guarantor.
    13    
        

--------------------------------------------------------------------------------



(ix)Maintenance of Designated Obligors. The Guarantor will not and will not
permit any of its Subsidiaries directly or indirectly to convey, sell, transfer
or otherwise dispose of, or grant any Person an option to acquire, in one
transaction or a series of transactions more than 50% of the voting stock of a
Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany Loans outstanding as to which the Designated Obligor is the Obligor
and (B) to the extent such net proceeds exceed the amounts required to be paid
pursuant to clause (A), the Guarantor or such Subsidiary either (1) reinvests or
enters into a contract to reinvest all such excess net proceeds in productive
replacement fixed assets of a kind then used or usable in the business of the
Guarantor or any of its Subsidiaries or (2) uses such excess net proceeds to
make payments on the Guarantor's or its Subsidiaries' other Indebtedness.
(x)Payment of Taxes. The Guarantor shall pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all
taxes, assessments and similar governmental charges imposed on it, its incomes,
profits or properties, except where (i) the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the Guarantor or (ii) the nonpayment of all such taxes, assessments and
charges in the aggregate would not reasonably be expected to have a Material
Adverse Effect.
(xi)Environmental Laws. Unless, in the good faith judgment of the Guarantor, the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, the Guarantor will comply in all material respects, and cause each of
its Subsidiaries to comply in all material respects, with the requirements of
all applicable Environmental Laws and will immediately pay or cause to be paid
all costs and expenses incurred in such compliance, except such costs and
expenses which are being contested in good faith by appropriate proceedings if
the Guarantor or such Subsidiary, as applicable, is maintaining adequate
reserves (in the good faith judgment of the management of the Guarantor) with
respect thereto in accordance with GAAP. Unless the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall
not, nor shall it permit or suffer any of its Subsidiaries to, generate, use,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce or process Hazardous Materials other than in the ordinary course of
business and in material compliance with all applicable Environmental Laws, and
shall not, and shall not permit or suffer any of its Subsidiaries to, cause or
permit, as a result of any intentional or unintentional act or omission on the
part of the Guarantor or any Subsidiary thereof, the installation or placement
of Hazardous Materials in material violation of or actionable under any
    14    
        

--------------------------------------------------------------------------------



applicable Environmental Laws onto any of its property or suffer the material
presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation. Unless its failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Guarantor shall, and shall
cause each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.
(xii)ERISA. The Guarantor shall give to the Administrative Agent the following
notices and documents (provided that, solely with respect to clauses (i), (ii)
and (iii) below, the Guarantor shall only be obligated to provide such notices
and documents to the extent that any of the events or occurrences described in
such clauses is reasonably expected to result in a material liability):
(1)ERISA Events. Promptly and in any event within ten (10) days after the
Guarantor or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event has occurred, a statement of the chief financial officer of the
Guarantor or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Guarantor or such ERISA Affiliate has taken and proposes to take
with respect thereto;
(2)Plan Terminations. Promptly and in any event within two (2) Business Days
after receipt thereof by the Guarantor or any of its ERISA Affiliates, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan; and
(3)Multiemployer Plan Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, or (B) the reorganization or termination, within the meaning of Title IV
of ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred
by the Guarantor or any of its ERISA Affiliates in connection with any event
described in clause (A) or (B) above.
(4)Additional Multiemployer Plan Notices. Promptly upon request, copies of (A)
any documents described in Section 101(k) of ERISA that the Guarantor or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan, and (B)
any notices described in Section 101(l) of ERISA that the Guarantor or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan;
provided, that if the Guarantor or the applicable ERISA
    15    
        

--------------------------------------------------------------------------------



Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon the request of the
Administrative Agent, which request shall not be more frequent than once during
any twelve (12) month period, the Guarantor or applicable ERISA Affiliate shall
promptly make a request for such documents or notices and shall provide copies
of such documents and notices promptly and in any event within five (5) Business
Days after receipt thereof.
(xiii)Sanctions Actions or Investigations. Promptly upon a Responsible Officer
of the Guarantor becoming aware that the Guarantor or any of its Subsidiaries
has received formal notice that it has become the subject of any material action
or investigation under any Sanctions, the Guarantor shall, to the extent
permitted by law, supply to the Administrative Agent details of any such
material action or investigation.
(xiv)Anti-Corruption and Sanctions Compliance Policies and Procedures. The
Guarantor will maintain in effect policies and procedures designed to promote
and achieve continued compliance by the Guarantor, its Subsidiaries and their
respective directors, officers and employees with applicable Anti-Corruption
Laws and Sanctions.
b.Negative Covenants. The Guarantor hereby agrees that, so long as (i) any Loan
remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:
(i)Financial Covenants. The Guarantor shall not at any time permit:
(1)the ratio of its Total Consolidated Current Assets to Total Consolidated
Current Liabilities, each as calculated at the end of each fiscal quarter of the
Guarantor, to be less than 1.1 to 1.0 (to be tested quarterly);
(2)the ratio of its consolidated Adjusted Net Debt to consolidated Adjusted
Capitalization (each as calculated at the end of each fiscal quarter of the
Guarantor) to be greater than 0.635:1.0 (to be tested quarterly); and
(3)the aggregate outstanding principal balance of all Secured Indebtedness
(excluding any Permitted Secured Indebtedness) incurred by the Guarantor and its
Subsidiaries to be greater than an amount equal to seven and one half percent
(7.5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries, as
calculated at the end of each fiscal quarter of the Guarantor and as determined
in accordance with GAAP (to be tested quarterly).
(ii)Limitation of Fundamental Changes. The Guarantor shall not enter into any
transaction of merger, consolidation or amalgamation (other than any merger or
amalgamation of any Subsidiary with and into the Guarantor so long as the
Guarantor
    16    
        

--------------------------------------------------------------------------------



shall be the surviving, resulting or continuing company) or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets.
(iii)Restrictions on Dividends or Loans by Designated Obligors. The Guarantor
shall not permit any Designated Obligor to enter into any agreement restricting
the payment of dividends or the making of loans by it to the Guarantor or to any
other Designated Obligor, except that the Guarantor may permit a Designated
Obligor to be party to agreements (i) limiting the payment of dividends by such
Designated Obligor following a default or an event of default under such
agreement and (ii) requiring the compliance by such Designated Obligor with
specified net worth, working capital or other similar financial tests and (iii)
restricting loans to be made by such Designated Obligor to any other Obligor or
the Guarantor to such loans which accrue interest at a rate greater than or
equal to such lending Designated Obligor's average cost of funds as determined
in good faith by the Board of Directors of such Designated Obligor.
(iv)Intercompany Loans. Notwithstanding any provision to the contrary set forth
in the Transaction Documents (including, without limitation, clause (s) of the
definition of “Eligible Loan” in Annex X), the Guarantor (i) shall not permit
any Seller to sell, transfer, assign or otherwise convey any Intercompany Loan
to Bunge Funding under the Sale Agreement that has a maturity in excess of six
(6) years and (ii) shall either cause a Seller, Bunge Funding or the Trustee to
demand repayment of all outstanding principal and accrued interest under each
Intercompany Loan or cause a Seller to refinance such amounts by making a new
Intercompany Loan to the applicable Obligor within six (6) years from the date
of such Intercompany Loan.
(v)Anti-Money Laundering.    The Guarantor will not knowingly conduct its
operations in violation of any applicable financial recordkeeping and reporting
requirements of the U.S. Bank Secrecy Act, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
applicable authority (collectively, the “Money Laundering Laws”), and no action
or inquiry by or before any authority involving the Guarantor with respect to
Money Laundering Laws is pending or, to the best of the knowledge of the
Responsible Officers of the Guarantor, is threatened.
(vi)Sanctions and Anti-Corruption.    The Guarantor will not knowingly use, or
permit any of its Subsidiaries to use, any funds derived from any activity that
would violate Sanctions or any Anti-Corruption Laws to pay any of the
obligations under the Loan Documents.
The foregoing covenants in this Section 8.2(f) will not apply to any party
hereto to which the Blocking Regulation applies, if and to the extent that such
covenants are or would be unenforceable by or in respect of that party pursuant
to, or would otherwise result in a
    17    
        

--------------------------------------------------------------------------------



breach and/or violation of, (i) any provision of the Blocking Regulation (or any
law or regulation implementing the Blocking Regulation in any member state of
the European Union) or (ii) any similar blocking or anti-boycott law in the
United Kingdom.
c.Use of Websites.
(i)The Guarantor may satisfy its obligation to deliver any public information to
the Lenders by posting this information onto an electronic website designated by
the Guarantor and the Administrative Agent (the "Designated Website") by
notifying the Administrative Agent (i) of the address of the website together
with any relevant password specifications and (ii) that such information has
been posted on the website; provided, that in any event the Guarantor shall
supply the Administrative Agent with one copy in paper form of any information
which is posted onto the website.
(ii)The Administrative Agent shall supply each Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Administrative Agent.
(iii)The Guarantor shall promptly upon becoming aware of its occurrence notify
the Administrative Agent if:
(1)the Designated Website cannot be accessed due to technical failure;
(2)the password specifications for the Designated Website change;
(3)any new information which is required to be provided under this Guaranty is
posted onto the Designated Website;
(4)any existing information which has been provided under this Guaranty and
posted onto the Designated Website is amended; or
(5)the Guarantor becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.
If the Guarantor notifies the Administrative Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.
Section 9.Amendments. No amendment or waiver of any provision of this Guaranty
nor consent to any departure by the Guarantor therefrom shall in any event be
effective
    18    
        

--------------------------------------------------------------------------------



unless such amendment or waiver shall be in writing and signed by the Guarantor
and the Administrative Agent (who shall act following the receipt of the consent
of all of the Required Lenders). Such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
Section 10.Notices, Etc. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.
Section 11.No Waiver; Remedies. No failure on the part of the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
Section 12.Costs and Expenses. The Guarantor agrees to pay, and cause to be
paid, on demand all costs and expenses actually incurred by the Administrative
Agent in connection with the enforcement of this Guaranty including, without
limitation, the fees and out of pocket expenses of outside counsel to the
Administrative Agent with respect thereto. The agreements of the Guarantor
contained in this Section 12 shall survive the payment of all other amounts
owing hereunder or under any of the other Guaranty Obligations.
Section 13.Separability. Should any clause, sentence, paragraph, subsection or
Section of this Guaranty be judicially declared to be invalid, unenforceable or
void, such decision will not have the effect of invalidating or voiding the
remainder of this Guaranty, and the parties hereto agree that the part or parts
of this Guaranty so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.
Section 14.Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.
    19    
        

--------------------------------------------------------------------------------



Section 15.Successors and Assigns. This Guaranty shall (a) be binding upon the
Guarantor and its successors and assigns and (b) inure to the benefit of and be
enforceable by the Administrative Agent and its successors, transferees and
assigns; provided, however, that any assignment by the Guarantor of its
obligations hereunder shall (i) be subject to the prior written consent of the
Administrative Agent acting on the instructions of all of the Lenders at their
complete discretion, and (ii) only be made to a one hundred percent (100%) owned
Affiliate of the Guarantor.
Section 16.Limitation by Law. All rights, remedies and powers provided in this
Guaranty may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.
Section 17.Substitution of Guaranty. Subject to the prior written consent of the
Administrative Agent acting on the instructions of all of the Lenders at their
complete discretion, the Guarantor shall, during the term of this Guaranty, be
permitted at its option to provide collateral to the Administrative Agent or
another form of credit support as a substitute for its obligations under this
Guaranty. The Guarantor agrees to execute whatever security or credit support
documents the Administrative Agent reasonably requests in order to effectuate
the provisions of this Section 17.
Section 18.GOVERNING LAW; FOREIGN PARTY PROVISIONS.
(i)THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(ii)Consent to Jurisdiction. The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Loan Documents and Transaction
Documents. The Guarantor hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York state
or U.S. federal court. The Guarantor also hereby irrevocably waives, to the
fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.
(iii)Appointment for Agent for Service of Process. The Guarantor hereby (i)
irrevocably designates and appoints its chief financial officer (from time to
time) at its
    20    
        

--------------------------------------------------------------------------------



principal executive offices at 1391 Timberlake Manor Parkway, Chesterfield,
Missouri 63017 (the "Authorized Agent"), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and (ii)
agrees that service of process upon the Authorized Agent and written notice of
said service to the Guarantor mailed or delivered by a recognized international
courier service (with proof of delivery) to its Secretary or any Assistant
Secretary at its office at 1391 Timberlake Manor Parkway, Chesterfield, Missouri
63017, shall be deemed in every respect effective service of process upon the
Guarantor in any such suit or proceeding. The Guarantor further agrees to take
any and all action, including the execution and filing of any and all such
documents and instruments, as may be necessary to continue such designation and
appointment of the Authorized Agent in full force and effect so long as the
Guaranty is in existence.
(iv)Waiver of Immunities. To the extent that the Guarantor or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to them, any right of immunity, on the grounds of sovereignty,
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, or from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guaranty or any other Loan Documents and Transaction Documents, the
Guarantor hereby irrevocably and unconditionally, to the extent permitted by
applicable law, waives and agrees not to plead or claim any such immunity and
consents to such relief and enforcement.
(v)Taxes.
(1) Any payments by or on behalf of the Guarantor to the Administrative Agent
hereunder shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes; provided, that if any Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent, as
determined in good faith by the applicable Withholding Agent, (x) the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and (y) if such Tax is an
Indemnified Tax, then the sum payable by the Guarantor to the Administrative
Agent shall be increased to the extent necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the
    21    
        

--------------------------------------------------------------------------------



Administrative Agent receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(2)Whenever any Indemnified Taxes are payable by the Guarantor, as promptly as
possible thereafter the Guarantor shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Guarantor showing
payment thereof, a copy of the tax return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
The Guarantor shall indemnify the Administrative Agent (for its own benefit or
for the benefit of a Lender), within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Administrative Agent or any Lender or required to be withheld or
deducted from a payment to the Administrative Agent or any Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Guarantor by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(3)If any Lender (or participant) is entitled to an exemption from or reduction
of withholding Tax with respect to payments made hereunder, the Administrative
Agent shall obtain from such Lender and shall deliver to the Guarantor, at the
time or times prescribed by applicable law or reasonably requested by the
Guarantor, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s (or
participant’s) reasonable judgment such completion, execution or submission
would not materially prejudice the legal or commercial position of such Lender
(or participant).
(4)If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Indemnified Taxes as to which
the Administrative Agent has been indemnified by the Guarantor or with respect
to which the Guarantor has paid additional amounts pursuant to this Section
18(e), the Administrative Agent (on its own behalf or on behalf of such Lender)
shall pay to the Guarantor an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Guarantor
under this Section 18(e) with respect to Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or
    22    
        

--------------------------------------------------------------------------------



such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Guarantor agrees to pay, upon the request of the Administrative Agent, the
amount paid over to the Guarantor pursuant to this Section 18(e)(iv) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent (for its own benefit or for the benefit
of such Lender) in the event that the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 18(e)(iv), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 18(e)(iv) the payment of which would place the
indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 18(e)(iv) shall not be construed to
require the Administrative Agent or a Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Guarantor.
(vi)Judgment Currency. The obligations of the Guarantor in respect of any sum
due to the Administrative Agent or any Lender hereunder or any holder of the
obligations owing hereunder (the "Applicable Creditor") shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than the currency in
which such sum is stated to be due hereunder (the "Agreement Currency"), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Guarantor as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Applicable Creditor against such loss. The obligations of the
Guarantor contained in this Section shall survive the termination of this
Guaranty and the Credit Agreement and the payment of all other amounts owing
hereunder and thereunder.
Section 19.WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN. THE GUARANTOR ACKNOWLEDGES
THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS GUARANTY, (B)
IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND (C) IT WILL
CONTINUE TO RELY ON
    23    
        

--------------------------------------------------------------------------------



THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS GUARANTY. THE GUARANTOR
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL ADVISERS AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AFTER CONSULTATION WITH
ITS LEGAL ADVISERS. IN THE EVENT OF ANY LEGAL PROCEEDING RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED BY THIS
GUARANTY, THIS GUARANTY MAY BE FILED AS EVIDENCE OF THE GUARANTOR’S WAIVER OF A
TRIAL BY JURY.
Section 20.Reinstatement. This Guaranty shall be reinstated to the extent of
payments made to the Guarantor as reimbursement of amounts advanced by the
Guarantor hereunder. The Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Administrative Agent upon the
bankruptcy or reorganization of BLFC or any other Person.
Section 21.Rabobank Conflict Waiver. Rabobank acts as Administrative Agent and
Lender and may provide other services or facilities from time to time (the
"Rabobank Roles"). The Guarantor and each other party hereto acknowledges and
consents to any and all Rabobank Roles, waives any objections it may have to any
actual or potential conflict of interest caused by Rabobank acting as
Administrative Agent or as Lender hereunder and acting as or maintaining any of
the Rabobank Roles, and agrees that in connection with any Rabobank Role,
Rabobank may take, or refrain from taking, any action which it in its discretion
deems appropriate.
Section 22.Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default or a Series 2002-1 Early Amortization Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Guarantor or to any other Person, any such notice being hereby
expressly waived to the extent permitted by applicable law, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender, to or for the credit or
the account of the Guarantor against and on account of the obligations and
liabilities of the Guarantor to such Lender, as applicable, under this Guaranty
or any other Loan Document, including, without limitation, all claims of any
nature or description arising out of or connected with this Guaranty or any
other Loan Document, irrespective of whether or not such Lender shall have made
any demand hereunder and although said obligations, liabilities or claims, or
any of them, shall be contingent or unmatured.
If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.
    24    
        

--------------------------------------------------------------------------------



[Signature Page Follows]
    25    
        


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.
GUARANTOR:
BUNGE LIMITED,
a Bermuda company


By: /s/ Rajat Gupta
Name: Rajat Gupta
Title: Treasurer


By: /s/ Lisa Ware-Alexander
Name: Lisa Ware-Alexander
Title: Secretary





[Signature Page to Bunge Limited Guaranty]





--------------------------------------------------------------------------------



Schedule I
Material Adverse Effect
None.
    SI-1    
        


--------------------------------------------------------------------------------



Schedule II
Environmental Matters
This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor's
Annual Report on Form 10-K for the fiscal year ended December 31, 2019, which
was filed by the Guarantor on February 21, 2020 and (ii) the Guarantor's
Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2020, which
was filed by the Guarantor on July 29, 2020.




    SII-1    
        


--------------------------------------------------------------------------------



Schedule III
Defaulted Facilities
None.
    SIII-1    
        


--------------------------------------------------------------------------------



Schedule IV
Designated Obligors
    Name    Percentage Directly or Indirectly
         Owned by BL
    Bunge Limited    --
    Bunge Global Markets Inc.        100%
    Bunge N.A. Holdings, Inc.    100%
    Bunge North America, Inc.    100%
    Koninklijke Bunge B.V.    100%
    Bunge Argentina S.A.    100%
    Bunge S.A.    100%
    Bunge Alimentos S.A.    100%
    Bunge Fertilizantes S.A. (Brazil)    100%
    Bunge International Commerce Ltd.     100%
    Bunge Trade Limited (successor    100%
to Bunge Fertilizantes International Limited)
    SIV-1    
        


--------------------------------------------------------------------------------



Schedule V
Material Contingent Liabilities and Material Disposition or Acquisition of
Assets
This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor's Annual Report on Form 10-K for the fiscal year
ended December 31, 2019, which was filed by the Guarantor on February 21, 2020
and (ii) the Guarantor's Quarterly Report on Form 10-Q for the fiscal quarter
ended June 30, 2020, which was filed by the Guarantor on July 29, 2020.




    SV-1    
        


--------------------------------------------------------------------------------



Schedule VI
Material Litigation
This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor's Annual
Report on Form 10-K for the fiscal year ended December 31, 2019, which was filed
by the Guarantor on February 21, 2020 and (ii) the Guarantor's Quarterly Report
on Form 10-Q for the fiscal quarter ended June 30, 2020, which was filed by the
Guarantor on July 29, 2020.




    SVI-1    
        


--------------------------------------------------------------------------------



ANNEX A
"Adjusted Capitalization": the sum of the Guarantor's Consolidated Net Worth and
the Guarantor's consolidated Adjusted Net Debt.
"Adjusted Net Debt": with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
(including, without limitation, letter of credit obligations of such Person)
minus (b) the sum of all cash, time deposits, marketable securities and Liquid
Inventory of such Person on such date.
"Anti-Corruption Laws": all laws, rules and regulations of any jurisdiction
applicable to the Guarantor or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
"BL": as defined in the preamble hereto.
"BLFC": Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.
"Blocking Regulations": as defined in subsection 6(t).
"Bunge Funding": Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.
"Consolidated Net Worth": the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.
"Credit Agreement": as defined in the preamble hereto.
"Dollars" and "$": dollars in lawful currency of the United States.
"EDGAR": the Electronic Data-Gathering, Analysis and Retrieval system, which
performs automated collection, validation, indexing and forwarding of
submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.
"Environmental Claim": any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
"Claims"), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or
    Annex A - 1    
        

--------------------------------------------------------------------------------



injunctive relief resulting or arising from alleged or actual injury or threat
of injury to the environment by reason of a violation of or liability arising
under any Environmental Law.
“Excluded Taxes”: has the meaning assigned to such term in the Credit Agreement,
provided, however, that, for the avoidance of doubt, such term shall include the
Taxes set forth in such definition that are imposed on, or required to be
withheld or deducted from a payment to, the Administrative Agent or any Lender
under any Loan Document.
"Guarantor": as defined in the preamble hereto.
"Guaranty": as defined in the preamble hereto.
"Guaranty Obligations": as defined in Section 2.
"Hazardous Materials": (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances," "hazardous waste," "hazardous materials,"
"extremely hazardous waste," "restricted hazardous waste," "toxic substances,"
"toxic pollutants," "contaminants," or "pollutants," or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or the Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
"Intercompany Loans": Loans, as defined in Annex X to the Pooling Agreement.
"Investor Certificates": as defined in Annex X to the Pooling Agreement.
"Judgment Currency": as defined in subsection 18(f).
"Liquid Inventory": as to the Guarantor and its consolidated Subsidiaries at any
time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.
"Net Worth": with respect to any Person, the sum of such Person's capital stock,
capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other
    Annex A - 2    
        

--------------------------------------------------------------------------------



account which, in accordance with GAAP, constitutes stockholders' equity,
excluding any treasury stock.
"Notice Address":

Administrative Agent:
Rabobank Coöperatieve U.A., New York Branch
245 Park Avenue, 38th Floor
New York, New York 10167-0062
Attention: Anna Marie Ybanez, Agency Services Phone: 212-574-7334
Fax: 914-304-9327
Email: fm.am.SyndicatedLoans@rabobank.com
with a copy to: Annamarie.Ybanez@rabobank.com
Guarantor:
Bunge Limited
1391 Timberlake Manor Parkway
Chesterfield, Missouri 63017
Attention: Treasurer
Tel. No: (636) 292-3029
Telecopy: (636) 292-4029



"Obligor": as defined in Annex X to the Pooling Agreement.
“OFAC”: the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Permitted Secured Indebtedness": any Secured Indebtedness that:
(a) is secured by any mechanic, laborer, workmen, repairmen, materialmen,
supplier, carrier, warehousemen, landlord or vendor Lien or any other Lien
provided for by mandatory provisions of law, any order, attachment or similar
legal process arising in connection with a court or other similar proceeding,
any tax, charge or assessment ruling or required by any Governmental Authority
under any other similar circumstances;
(b) is incurred or assumed solely for the purpose of financing all or any part
of the cost of constructing or acquiring Property, and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (b), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;
(c) is secured by Property existing prior to the acquisition of such Property or
the acquisition of any Subsidiary that is the owner of such Property and is not
incurred in contemplation of such acquisition and any Secured Indebtedness
extending, renewing or replacing, in whole or in part Secured Indebtedness
permitted pursuant to this clause (c), so long as the principal amount of the
Secured Indebtedness secured by such Lien does not exceed its original principal
amount;


(d) is owed by any Subsidiary to the Guarantor or any other Subsidiary;
(e) is secured by any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries), any contracts to sell, purchase
or receive commodities to or from export customers and any cash collateral and
proceeds thereof;
(f) is incurred pursuant to the Loan Documents or Transaction Documents;
    Annex A - 3    
        

--------------------------------------------------------------------------------



(g) is secured by accounts receivable and other related assets arising in
connection with transfers thereof to the extent such transfers are treated as
true sales;
(h) is secured by a Lien on any checking account, saving account, clearing
account, futures account, deposit account, securities account, brokerage
account, custody account or other account (or on any assets held in such
account), securing obligations under any agreement or arrangement related to the
opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or
(i) is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.
"Plan": a Single Employer Plan or a Multiple Employer Plan.
"Property": any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.
"Rabobank Roles": as defined in Section 21.
“Restricted Party”: any person listed:
    (a) in the Annex to the Executive Order;
    (b) on the “Specially Designated Nationals and Blocked Persons” list
maintained by OFAC; or
    (c) in any successor list to either of the foregoing.
"Secured Indebtedness": all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.
“Total Consolidated Current Assets”: the total consolidated current assets of
the Guarantor and its consolidated Subsidiaries determined on a consolidated
basis in accordance with GAAP, minus the total time deposits under any trade
structured finance program of the Guarantor and its consolidated Subsidiaries.
    Annex A - 4    
        

--------------------------------------------------------------------------------



“Total Consolidated Current Liabilities”: the total consolidated current
liabilities of the Guarantor and its consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP minus the total letter of credit
obligations under any trade structured finance program of the Guarantor and its
consolidated Subsidiaries.
“Total Tangible Assets”: at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.


    Annex A - 5    
        